NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE



 LEON CREER and NAKETA
 McPHERSON,                             Civ. No. 18-1230 (RMB-AMD)
                Plaintiffs
      v.                                           OPINION
 CAMDEN COUNTY, et al.,

                Defendants

APPEARANCES:

Stephen Eric Raymond, Esq.
RAYMOND COLEMAN HEINOLD, LLP
325 New Albany Road
Moorestown, NJ 08057
     On behalf of Plaintiffs

Howard Lane Goldberg, Esq.
OFFICE OF CAMDEN COUNTY COUNSEL
520 Market Street
Courthouse – 14th Floor
Camden, NJ 08102-1375
     On behalf of Defendants


BUMB, United States District Judge

     This matter comes before the Court upon Defendants Camden

County,    Camden   County   Correctional   Facility   (“CCCF”),   Camden

County Department of Corrections and Warden David S. Owens’ (“the

Camden County Defendants”) motion for summary judgment (Mot. for

Summ. J., ECF No. 15; Camden County Defs’ Brief, ECF No. 15-1);

Plaintiffs’ Brief in Opposition to the Camden County Defendants’
Motion for Summary Judgment (Pl’s Opp. Brief, ECF No. 18); Reply

Brief in Further Support of Motion of the Camden County Defendants

for   Summary   Judgment   (Defs’   Reply,    ECF   No.   19);   Plaintiffs’

Surreply (Pls’ Surreply, ECF No. 20); and the Camden County

Defendants’ Response to Surreply (Defs’ Response to Surreply, ECF

No. 23.) Pursuant to Local Civil Rule 56.1(a), the Court dismisses

the   motion    for   summary   judgment     because   the   Camden   County

Defendants failed to file a Statement of Material Facts Not in

Dispute in support of their motion for summary judgment.

I.    BACKGROUND

      Plaintiffs filed their original complaint on September 28,

2016 in the Superior Court of New Jersey, Law Division, Camden

County, alleging CCCF staff and supervisors denied Plaintiff Creer

access to proper medical care, and that the inadequate medical

care provided to Creer at CCCF caused him irreparable harm. (Camden

County Defs’ Brief, Ex. I, ECF No. 15-13 at 4.) On June 14, 2017,

in state court, the Camden County Defendants filed a motion to

dismiss the complaint based on Plaintiffs’ failure to file an

affidavit of merit pursuant to N.J.S.A. 2A:53A-29. (Camden County

Defs’ Brief, ECF No. 15-1 at 12.) Plaintiffs filed a cross-motion

for leave to file an amended complaint to assert civil rights

violations pursuant to 42 U.S.C. § 1983 and N.J.S.A. 10:6-2(e).

(Id.) The state court denied Defendants’ motion to dismiss and

granted Plaintiffs’ motion to amend. (Id.) Plaintiffs filed an

                                     2
amended complaint on January 12, 2018, which Defendants removed to

federal court after engaging in discovery. (Camden County Defs’

Brief, ECF No 15-1 at 12.)

II.   THE AMENDED COMPLAINT

      Plaintiffs to this action are Leon C. Creer and his alleged

spouse, Naketa McPherson. (Am. Compl., ECF No. 1-4 at 2, ¶¶1-2.)

The   defendants   are   Camden   County,   Camden   County   Correctional

Facility, T.R.I.–TELE. TECH., LLC (d/b/a Paintball Invasion), John

Doe 1-10 and ABC, Inc. 1-10. (Id. at 2-3, ¶¶3-7.) Warden David S.

Owens and Camden County Department of Corrections are named as

defendants in the caption of the amended complaint, although they

are not named under the heading “Parties” in the body of the

amended complaint. (Id., at 2-3.)

      Plaintiffs make the following factual allegations. Plaintiff

Creer was hit in the hand while playing paintball at Paintball

Invasion on September 28, 2014. (Id. at 3, ¶¶8-12.) The next day,

Plaintiff Creer went to the emergency room at Kennedy Hospital in

Stratford, New Jersey, where he was diagnosed with cellulitis, a

skin infection, and treated with an antibiotic. (Id., ¶¶13-14.)

His finger was x-rayed and splinted. (Id. at 4, ¶15.) Per his

discharge instructions, he returned to the emergency room on

September 30, 2014, where his abscessed finger was drained. (Id.,

¶¶16-17.) Plaintiff Creer was instructed to follow up with a

specialist. (Id., ¶18.)

                                     3
     On October 2, 2014, Plaintiff Creer was arrested and remanded

to CCCF. (Id., ¶19.) Upon admission to CCCF on October 3, 2014,

Plaintiff Creer advised staff of his medical condition and need

for follow up with a specialist. (Id., ¶¶20-21.) CCCF received his

records   from   Kennedy   Hospital.   (Id.,   ¶22.)   Plaintiff    Creer’s

splint was replaced at CCCF but he was not given his prescribed

antibiotics. (Id., ¶¶24-25.)

     Plaintiff    Creer    continually   complained     to   CCCF    staff,

verbally and in writing, that he needed to see a specialist and

his finger was getting worse. (Id. at 5, ¶¶26-28.) On October 31,

2014, CCCF medical staff recommended that Plaintiff Creer see a

specialist at Cooper University for a surgical consult, but the

appointment was not scheduled. (Id., ¶¶29-30.) Plaintiff McPherson

sent an e-mail to Warden David Owens on November 24, 2014, to ask

why her husband had not yet seen a specialist. (Id., ¶31.)

     Plaintiff Creer saw a specialist at Cooper Medical on December

22, 2014, and the specialist recommended amputation. (Id., ¶32.)

Plaintiff Creer received a second opinion from Dr. John Taras at

Philadelphia Hand Center, who offered to do exploratory surgery

but felt that amputation would likely be necessary. (Id., ¶34.)

Plaintiff Creer posted bail on February 5, 2015. (Id., ¶35.)

     Count One is alleged against T.R.I.–TELE. Tech., L.L.C., who

is not a party to the present summary judgment motion. (Id. at 6,

¶¶36-38.) Count Two is alleged against all remaining defendants.

                                   4
(Am. Compl., ECF No. 1-4 at 7, ¶¶39-45.) In Count Two, Plaintiffa

allege: (1) CCCF staff had a duty to provide Plaintiff Creer with

adequate medical care; (2) Plaintiff Creer informed CCCF medical

staff of his condition and provided medical records from Kennedy

emergency room; (3) CCCF staff and supervisors denied Plaintiff

Creer access to proper medical care; (4) despite Creer’s written

grievances and verbal complaints, he was not brought to a hand

specialist within a reasonable amount of time; (5) the delay in

bringing him to a hand specialist caused him irreparable harm; and

(6) the inadequate care Plaintiff Creer received at CCCF caused

him irreparable harm. (Id.)

     In   Count   Three,   Plaintiffs   allege    the   lack    of   medical

treatment within CCCF violated Plaintiff Creer’s civil rights.

(Id. at 8, ¶47.) Plaintiffs allege “[t]his suit is brought under

42 U.S.C.A. § 1983.” (Id., ¶50.) In Count Four, Plaintiffs allege

the lack of medical treatment within CCCF violated Plaintiffs’

civil rights, and “[t]his suit is brought under N.J.S.A. 10:6-

2(c).” (Id. at 8-9, ¶¶54-55.) In Count Five, Plaintiffs allege

Naketa McPherson is Plaintiff Creer’s wife and due to Defendants’

negligence,    she   has   been   deprived   of   the   care,    services,

companionship and consortium of her husband, Leon Creer. (Id. at

9, ¶¶56-59.)

III. NONCOMPLIANCE WITH LOCAL CIVIL RULE 56.1(a)

     This Court’s Local Civil Rule 56.1(a) provides:

                                    5
          (a) Statement of Material Facts Not in Dispute

          On motions for summary judgment, the movant
          shall furnish a statement which sets forth
          material facts as to which there does not
          exist a genuine issue, in separately numbered
          paragraphs citing to the affidavits and other
          documents submitted in support of the motion.
          A motion for summary judgment unaccompanied by
          a statement of material facts not in dispute
          shall be dismissed. The opponent of summary
          judgment shall furnish, with its opposition
          papers, a responsive statement of material
          facts, addressing each paragraph of the
          movant's statement, indicating agreement or
          disagreement and, if not agreed, stating each
          material fact in dispute and citing to the
          affidavits and other documents submitted in
          connection with the motion; any material fact
          not disputed shall be deemed undisputed for
          purposes of the summary judgment motion. In
          addition, the opponent may also furnish a
          supplemental statement of disputed material
          facts, in separately numbered paragraphs
          citing to the affidavits and other documents
          submitted in connection with the motion, if
          necessary to substantiate the factual basis
          for opposition. The movant shall respond to
          any such supplemental statement of disputed
          material facts as above, with its reply
          papers. Each statement of material facts shall
          be a separate document (not part of a brief)
          and shall not contain legal argument or
          conclusions of law.

     The Camden County Defendants, in support of their motion for

summary judgment, did not submit a Statement of Material Facts Not

in Dispute in compliance with Local Civil Rule 56.1(a). Therefore,

the Court will dismiss the motion for summary judgment without

prejudice, subject to reopening upon submission by the Camden

County Defendants of a Statement of Material Facts Not in Dispute,


                                6
in compliance with Local Civil Rule 56.1(a), filed within thirty

days of the accompanying Order.

IV.   CONCLUSION

      For the reasons discussed above, the Court will dismiss

Defendants’ motion for summary judgment without prejudice.



An appropriate Order follows.



Date: September 10, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                  7
